SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant [] Filed by a party other than the registrant [X] Check the appropriate box: [X]Preliminary Proxy Statement. []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). []Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Under Rule 14a-12. Arrow International, Inc. (Name of Registrant as Specified in Its Charter) The Robert L. McNeil, Jr. 1983 Trust (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: []Fee paid previously with preliminary materials. 1 []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 Preliminary Proxy Statement Dated July 20, 2007 2007 ANNUAL MEETING OF SHAREHOLDERS OF ARROW INTERNATIONAL, INC. PROXY STATEMENT OF The Robert L. McNeil, Jr. 1983 Trust This proxy statement and the enclosed [BLUE] proxy card are being furnished to you, the holders of shares of common stock, with no par value, of Arrow International, Inc. a Pennsylvania corporation, in connection with the solicitation by The Robert L. McNeil, Jr. 1983 Trust of proxies for use at the August 31, 2007 annual meeting of shareholders of Arrow International, Inc. and at any adjournments or postponements of the meeting.Arrow International, Inc. is referred to in this proxy statement as the Company, and The Robert L. McNeil, Jr. 1983 Trust is referred to as The McNeil Trust.The McNeil Trust owns 4,624,494 shares, or approximately 10%, of the Company’s common stock. With an investment at current market value of approximately $172,639,664 in the Company, our interests are squarely aligned with those of our fellow shareholders. Our only goal is to maximize value for all shareholders, in which we expect to share proportionately. The McNeil Trust has nominated for election seven directors: Robert J. Campbell, Paul D. Chapman, Robert W. Cruickshank, Eleanor F. Doar, Paul W. Earle, Gregory A. Pratt and Richard T. Niner. The McNeil Trust is soliciting proxies to— · elect a slate of seven highly-qualified nominees to the Company’s board of directors, five of whom have no ties with The McNeil Trust and all of whom are only seeking to benefit the Company’s shareholders; and · amend the bylaws of the Company to provide that notwithstanding any provision contained in the bylaws to the contrary, no person shall be eligible to serve as a director of the Company, if, as of the date of his or her election, re-election, appointment or re-appointment to the board of directors such person would be past the age of 72, but this will only apply to nominees for directors at meetings subsequent to the 2007 annual meeting of shareholders and will not affect the unexpired terms of directors elected to the board of directors at the 2007 annual meeting of shareholders. You, the shareholders, have the ability to approve these proposals and effect the changes advocated by the nominees’ platform. These nominees support the program ofvalue building for the future promoted by certain members of the Company's top management who have recently been terminated. The nominees are not opposed to a sale of the Company at the right price and at the appropriate time.However, we and the nominees believe that shareholders will realize greater value at the current time through the continued operation of the Company’s business according to the plan of management. As we set out in this proxy statement, The McNeil Trust’s nominees collectively have extensive backgrounds in public company financial oversight and accounting, the promotion of investor value and corporate law and governance.See page 10. The McNeil Trust believes its nominees will bring to 3 the board the independent judgment, experience and diversity of background and perspective that shareholders can trust and that will be applied disinterestedly in the interests of all shareholders. See “Information About The McNeil Trust” and “Certain Other Information Regarding The McNeil Trust’s Nominees” for information about The McNeil Trust and its nominees. The McNeil Trust recommends that you vote to elect each of The McNeil Trust’s seven nominees.Vote the enclosed [BLUE] proxy card. The Company has announced that the 2007 annual meeting will be held on August 31, 2007. YOUR VOTE IS IMPORTANT, NO MATTER HOW MANY OR HOW FEW SHARES OF COMMON STOCK YOU OWN.THE McNEIL TRUST URGES YOU TO MARK, SIGN, DATE AND RETURN THE ENCLOSED [BLUE] PROXY CARD PROMPTLY IN ACCORDANCE WITH THE INSTRUCTIONS SET FORTH BELOW.PLEASE DO NOT SIGN ANY PROXY CARD YOU MAY RECEIVE FROM THE COMPANY EVEN THOUGH IT ALLOWS YOU TO VOTE IN FAVOR OF A PROPOSAL THAT THE McNEIL TRUST SUPPORTS.YOU CAN VOTE FOR THAT PROPOSAL ON THE [BLUE] THE McNEIL TRUST CARD. You are urged to mark, sign and date the enclosed [BLUE] proxy card and return it in the enclosed envelope whether or not you plan to attend the 2007 annual meeting.If you need assistance voting your shares of common stock, please call The McNeil Trust’s information agent, , toll-free at or, if you are a bank or broker, please call collect at . [If you have already sent in the Company’s [white] proxy card and wish to change your vote, you have every legal right to do so.Please sign, date and mail the enclosed [BLUE] proxy card. Only your last dated and signed proxy card will count.] This proxy statement and the accompanying [BLUE] proxy card are first being furnished to the Company’s shareholders on or about 2007. THE McNEIL TRUST’S REASONS FOR SEEKING ELECTION OF ITS NOMINEES For the last several months the board of directors of the Company has been pursuing a sale strategy for the Company. The McNeil Trust believes that this strategy is notappropriate for the Company at this time and its shareholders, and that the board and management should focus on building valueat the Company. THE McNEIL TRUST PLATFORM Platform The McNeil Trust is focused on the goal of maximizing shareholder value and on delivering improved operational and financial results for the Company.If elected, The McNeil Trust’s nominees will work with management to implement these objectives. Specifically, The McNeil Trust’s nominees will advocate: · Hiring management personnel to replacecertain recently terminated members of top management with individuals of similarly high caliber and like vision for growth. 4 · Supporting the program of the Company’s recentlyterminated topmanagement to improve operating margins and sales growth of the Company by increasing the efficiency and overall capacity of the Company’s manufacturing operations. · Assisting management in a policy of making selective acquisitions of distributors and/or distribution rights in key U.S. and international markets. · Working closely with management to focus on meeting the needs of the Company’s customers with high-quality products, ongoing service, and the support that the Company’s customers expect from it. · Exploring strategic alternatives for the Company in a manner that actively engages and solicits the views of management throughout the process. The directors put forth by The McNeil Trust intend to pursue these objectives, subject to the exercise of each director’s fiduciary duties. The McNeil Trust’s Nominees The McNeil Trust believes that its nominees have the background, talent and experience to effectively promote and implement their platform.The McNeil Trust’s slate consists of: · Robert J. Campbell, who brings to The McNeil Trust’s slate more than 35 years’ experience in the financial services industry. · Paul D. Chapman, who currently serves as group president and chief operating officer of Reable Threapeutics (formerly Encore Medical Corporation), a $450 million global orthopedic implant and rehabilitation products company. · Robert W. Cruickshank, who brings to The McNeil Trust’s slate more than 30 years’ experience in the financial services industry. · Eleanor F. Doar, who currently serves as executive vice president and chief marketing officer at AMCORE Bank, a leading Midwestern financial services company with $5.5 billion in assets and over 75 locations in Illinois, Wisconsin and Iowa. · Paul W. Earle, who brings to The McNeil Trust’s slate almost 40 years’ experience in the healthcare/life science industry sector. · Gregory A. Pratt, who currently serves as vice chairman of OAO Technology Solutions Inc., an information technology and professional services company. · Richard T. Niner, who served as a director of the Company from August, 1982 to May, 2007. For additional information concerning The McNeil Trust’s nominees, see “Certain Information Regarding The McNeil Trust’s Nominees” below. 5 THE PROPOSALS The McNeil Trust is soliciting proxies from the holders of shares of the Company’s common stock to elect seven nominees to fill the seats of the Company’s directorships that expire at the 2007 annual meeting.The McNeil Trust is also seeking proxy authority to amend the Company’s bylaws to provide that notwithstanding any provision contained in the bylaws to the contrary, no person shall be eligible to serve as a director of the Company, if, as of the date of his or her election, re-election, appointment or re-appointment to the board of directors such person would be past the age of 72. The election of directors requires a plurality of the votes cast in the election.The other proposal requires a majority of the votes cast on that matter.See “Voting Procedures” below. The McNeil Trust recommends that you vote FOR each of Proposal Nos. 1 and 2 by checking the appropriate boxes and signing, dating and returning the enclosed [BLUE] proxy card. Election of Directors to Terms Expiring at the annual shareholder meeting in 2008 Proposal No. 1 Election of The McNeil Trust’s Nominees as Directors to Terms Expiring in 2008 Proposal No. 1 provides for the election of Robert J. Campbell, Paul D. Chapman, Robert W. Cruickshank, Eleanor F. Doar, Paul W. Earle, Gregory A. Pratt and Richard T. Niner to serve as directors until the 2008 annual meeting of shareholders.See “Certain Other Information Regarding The McNeil Trust’s Nominees” for information concerning the background and experience of Messrs. Campbell, Chapman, Cruickshank, Doar, Earle, Pratt and Niner.There are currently eight directors serving on the Company’s board. The McNeil Trust does not know how many directors the Company proposes to nominate. If the Company nominates eight directors and all of The McNeil Trust’s nominees are elected, they would constitute seven of the Company’s eight directors.If the Company were to nominate additional directors so that The McNeil Trust nominees, if elected, would not constitute a majority of the board, The McNeil Trust may nominate additional directors or challenge the Company’s nominations. Each of The McNeil Trust’s nominees has consented to being named herein as a nominee for director of the Company and has agreed to stand for election as a director. Although we have no reason to believe that any of The McNeil Trust’s nominees will be unable to serve as a director, if any The McNeil Trust nominee is not available to serve, we expect that the remaining The McNeil Trust nominees, upon taking office, would seek to work with the other receptive members of the Company’s board to fill the vacancy with an individual willing to consider and implement the nominees’ platform to maximize shareholder value, subject to the exercise of the director’s fiduciary duties. The McNeil Trust recommends a vote in FAVOR of this proposal. Amendment of the Company’s Bylaws Proposal No. 2—Amendment of the Company’s Bylaws to provide that notwithstanding any provision contained in the bylaws to the contrary, no person shall be eligible to serve as a director of the Company, if, as of the date of his or her election, re-election, appointment or re-appointment to the board of directors such person would be past the age of 72; provided that, the foregoing shall 6 only apply to nominees for directors at meetings subsequent to the 2007 annual meeting of shareholders and will not affect the unexpired terms of directors elected to the board of directors at or prior to the 2007 annual meeting of shareholders. For more information regarding this proposal see “Amendment of Bylaws” in this proxy statement. The McNeil Trust recommends a vote in FAVOR of this proposal. INFORMATION ABOUT THE McNEIL TRUST Mr. Robert L. McNeil, Jr. is the grantor of The McNeil Trust which was established in 1983 for the benefit of Mr. McNeil and his lineal descendants.Mr. McNeil was a former director of the Company.Robert W. Cruickshank and Richard. T. Niner serve as co-trustees of The McNeil Trust. The McNeil Trust’s nominees named below may be deemed to be “participants” in this proxy solicitation, as the term participant is defined in Schedule 14A promulgated under the Securities Exchange Act of 1934. As of the date of this proxy statement, The McNeil Trust owns beneficially, but not of record, an aggregate of 4,624,494 shares of common stock of the Company's outstanding stock, representing approximately 10% of the outstanding shares. Additional information about The McNeil Trust and the nominees including information regarding their beneficial ownership of common stock is set forth under the heading “Certain Other Information Regarding The McNeil Trust’s Nominees”. The McNeil Trust has retained [] to act as an advisor and to provide consulting, analytic and solicitation services in connection with this proxy solicitation.[] is a proxy service company.It mails documents to shareholders, responds to shareholder questions and solicits shareholder votes for many entities.[] does not believe that it or any of its directors, officers, employees, affiliates or controlling persons, if any, is a “participant” in this proxy solicitation or that Schedule 14A requires the disclosure of certain information concerning []. The business address of [] is [].[] has informed The McNeil Trust that, as of the date of this proxy statement, it does not hold any shares of the Company’s common stock for its own account or for the accounts of others. 7 BACKGROUND OF THE PROXY SOLICITATION In the summer of 2005, Mr. Robert W. Cruickshank, a co-trustee of The McNeil Trust, was proposed as a director of the board of the Company.The McNeil Trust understands that the nominating committee of the board recommended that the full board approve Mr. Cruickshank’s appointment.Nevertheless, the full board refused to do so. On August 14, 2006, The McNeil Trust sent a letter to the board of directors of the Company notifying the Company of its intention to present a shareholder proposal for consideration at the Company’s 2007 annual meeting of shareholders and requested that the proposal and an accompanying supporting statement be included in the Company’s proxy statement. On November 13, 2006, The McNeil Trust received from Dechert LLP, whichwas apparently serving as counsel to the board, an opposing statement on behalf of the Company to its shareholder proposal. On November 15, 2006, The McNeil Trust sent a letter to the board of directors of the Company notifying the Company of its proposal to nominate Robert W. Cruickshank, Eleanor F. Doar and Gregory A. Pratt for election to the board of directors at the 2007 annual meeting. On November 22, 2006, the Company filed a Current Report on Form 8-K with the SEC disclosing that the Company’s annual meeting of shareholders was being rescheduled from January 17, 2007 to April 19, 2007.The stated reason for the postponement was to allow the board additional time to consider The McNeil Trust’s proposal to nominate Robert W. Cruickshank, Eleanor F. Doar and Gregory A. Pratt for election to the board of directors at the 2007 annual meeting. On November 27, 2006, The McNeil Trust sent a letter to the board of directors of the Company questioning why the nomination of three directors should occasion a three-month delay in convening the annual meeting. On February 27, 2007, the Company filed a Current Report on Form 8-K with the SEC disclosing that the Company was delaying its annual meeting of shareholders a second time, from April 19, 2007 to July 17, 2007. On March 1, 2007, The McNeil Trust sent a letter to the board of directors expressing concern that the Company offered no justification for the second postponement of the annual meeting.As far as The McNeil Trust is aware, in the three months following the first postponement, neither the board of directors nor any of its committees took any action to consider the nominations made by The McNeil Trust. On March 6, 2007, the Company filed a Current Report on Form 8-K with the SEC disclosing that Mr. Alan Sebulsky’s, a director of the Company since January 1997, hadresigned from the board of directors with immediate effect.The Company reported that although Mr. Sebulsky was not resigning because of a disagreement with the Company, he did disagree with the board of directors’ recent decision to postpone the Company’s 2007 annual meeting of shareholders from April to July 2007. On May 4, 2007, Mr. Richard T. Niner sent a letter to the board of directors of the Company resigning his position as a member of the board.Mr. Niner called into question the attempt to sell the Company, which he believed was not in the best interests of all shareholders at this time, and which he opposed. Mr. Niner observed that the board had never before seriously entertained or pursued a sale of the Company and only did so after The McNeil Trust notified the board in 8 August 2006 thatThe McNeil Trust intended to propose a bylaw amendment, and nominate three candidates of its own at the 2007 annual meeting of shareholders. On May 9, 2007, R. James Macaleer, the Company’s lead director sent a letter to Mr. Niner accepting his resignation. On May 9, 2007, the Company announced to its employees that the board of directors formed an independent special committee to explore and evaluate strategic alternatives aimed at enhancing shareholder value, which may include a sale of the Company. On May 15, 2007, Mr. Niner sent a letter to the board of directors of the Company in response to the letter sent to him byMr. Macaleer. Mr. Niner reiterated his opposition to the sale process because he believed that a sale at thistime would not be in the interests of the Company. On May 17, 2007, Mr. Macaleer sent a letter to Mr. Niner articulating the board’s belief that it was appropriate to develop the Company’s sale options so they could be presented at the annual meeting. On May 17, 2006, The McNeil Trust sent a letter to the board of directors of the Company notifying the Company of its proposal to nominate Carl G. Anderson, Jr., Robert J. Campbell, Paul D. Chapman, Paul W. Earle and Richard T. Niner for election to the board of directors of the Company at the 2007 annual meeting of stockholders.These five nominations were in addition to The McNeil Trust’s earliernominations of Mr. Cruickshank, Ms. Doar and Mr. Pratt. On May 31, 2007, Mr. Macaleer sent a letter to The McNeil Trust notifying The McNeil Trust that in order to allow the special committee sufficient time to fulfill its duties in a deliberate, careful manner, and in order to present the fullest, fairest options to the Company’s shareholders, the Company had designated August 31, 2007 as the date of the 2007 annual meeting of shareholders. On May 31, 2007, Carl G. Anderson Jr., was terminated as Chief Executive Officer of the Company and removed as Chairman of the Board of Directors of the Company and James T. Hatlan was terminated as Senior Vice President of the Company.
